Citation Nr: 0103962	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for hypopigmentation, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney 
at law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which assigned a 10 percent 
evaluation to the veteran's service-connected 
hypopigmentation, secondary to an adverse effect of quinidine 
therapy.  The effective date was in November 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected hypopigmentation has not 
been shown to result in exudation, extensive lesions or 
marked disfigurement. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hypopigmentation, secondary to an adverse effect 
of quinidine therapy, have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current 10 percent 
evaluation assigned for his hypopigmentation does not 
adequately reflect the severity of that disability.  
Therefore, a favorable determination has been requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The Board recognizes the contentions by the veteran's 
representative that the veteran's VA examinations are 
inadequate for rating purposes.  In correspondence received 
in November 1998, the representative asserted that the August 
1998 VA examination was inadequate because it did not include 
a review of the veteran's medical records.  In this regard, 
the Board notes that the February 1999 VA examination 
indicates that the veteran's medical records and claims file 
were not provided and could not be reviewed.  

The Board finds that the representative's assertions as to 
the adequacy of the veteran's VA examinations is without 
merit.  The August 1998 and February 1999 examination reports 
do indeed discuss the history of the veteran's service-
connected hypopigmentation.  The VA General Counsel, in a 
binding precedent opinion, indicated that 38 C.F.R. § 4.1 
does not require that the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined, nor is 
a medical records review required in all circumstances where 
a rating examination is conducted pursuant to the duty to 
assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  In the present case, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, review of the 
veteran's medical records dated prior to the appeal period is 
not necessary as the reported medical history considered is 
consistent with the medical record.  

In addition, in correspondence received in January 1999, the 
veteran's representative asserted that a scheduled February 
1999 VA examination, to be conducted by a specified VA 
physician's assistant, would be inadequate.  The 
representative argued that the scheduled physician's 
assistant could not examine the veteran since he or she had 
already examined the veteran in the prior 12-month period and 
at any rate was not currently authorized to conduct VA 
compensation examinations.  

The Board finds that these assertions as to the adequacy of 
the February 1999 VA examination are also without merit.  
First, the claims file does not indicate that the VA 
physician's assistant in question had examined the veteran in 
the 12 months preceding the February 1999 VA examination.  
The Board is in fact unaware of any statutes or regulations 
that prevent the same VA examiner from performing more than 
one examination of a veteran in a 12-month period.  Second, 
review of the February 1999 VA examination report reveals 
that all subjective and objective findings necessary for 
evaluation of the veteran's disability were observed and 
recorded, and thus the examination appears complete and 
adequate.  The final examination report was reviewed, 
approved and signed by a VA physician.  Accordingly, a new 
examination is not necessary for evaluation of the veteran's 
claim.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  Historically, a June 1995 rating 
decision granted the veteran service connection for 
hypopigmentation, secondary to an adverse effect of quinidine 
therapy, under 38 U.S.C.A. § 1151.  The effective date was in 
February 1992, and the assigned evaluation was 
noncompensable.  The Diagnostic Code was 7899 - 7806 
(eczema).  The rating decision on appeal increased the 
evaluation to 10 percent, effective in November 1998.  

The rating period for consideration in this appeal begins on 
November 6, 1997, one year prior to the receipt of the 
veteran's reopened claim for an increased evaluation.  
38 U.S.C.A. § 3.400(o)(2) (2000). 

The report of an August 1998 VA general medical examination 
indicates that on physical examination the veteran's skin 
appeared normal.  The pertinent diagnosis was history of 
rash, secondary to quinidine use.  

The report of a February 1999 VA skin examination provides 
that the veteran had an adverse reaction to quinidine in 1993 
when he was exposed to sunlight.  The reaction involved 
hypopigmentation of his hands and face.  The veteran reported 
that he currently used cream on his hands, sun block on all 
exposed areas, and wore long-sleeve clothing in the summer 
and winter secondary to the adverse effects of sun and 
quinidine.  The veteran said that he currently had itching 
and burning of the hands, and that sun exposure resulted in 
swelling and hypopigmentation.  

On physical examination, the veteran had normal appearance to 
the skin with the exception of multiple ecchymotic areas to 
the upper arms and antecubital areas secondary to IV 
infiltration.  The examiner noted that the veteran was on 
dialysis so there was some darkening to his normal 
complexion.  As far as ulceration, exfoliation or crusting, 
there was none.  Similarly, the examiner opined that there 
were no associated symptomatic or nervous manifestations.  
The diagnosis was, by patient history, remote history of 
significant allergic reaction to quinidine, continuing skin 
changes secondary to sun exposure.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The veteran's service-connected skin disability is 
appropriately rated by analogy to eczema.  38 C.F.R. § 4.20 
(2000).  According to the rating schedule, a noncompensable 
evaluation for eczema is warranted where there is slight, if 
any, exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is warranted 
where there is exudation, exfoliation or itching involving an 
exposed surface or an extensive area.  A 30 percent 
evaluation is for assignment where there is constant 
exudation or constant itching, extensive lesions or marked 
disfigurement.  A maximum schedular 50 percent evaluation is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestation, or the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypopigmentation.  
Recent VA examinations are negative for any indication of 
constant exudation or constant itching, extensive lesions or 
marked disfigurement.  The February 1999 VA examination 
report specifically notes that there was no ulceration, 
exfoliation or crusting.  The veteran's skin appeared normal 
on VA examination in August 1998 and February 1999.  

In light of the above, the Board finds that an evaluation in 
excess of 10 percent for hypopigmentation, secondary to an 
adverse effect of quinidine therapy, is denied.


ORDER

An evaluation in excess of 10 percent for hypopigmentation, 
secondary to an adverse effect of quinidine therapy, is 
denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

